Citation Nr: 0533457	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  04-16 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the debt in the calculated amount of $34,786.27, 
for overpayment of education benefits was properly created.

2.  Entitlement to waiver of recover of an overpayment of 
education benefits, in the calculated amount of $34,786.27.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979 and from January 1983 to January 1998.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which stopped the veteran's Chapter 30 
education benefits effective June 7, 1999, and thus, created 
an overpayment in the amount of $34,786.27.

In an April 2004 Decision on Waiver of Indebtedness, the 
Committee on Waivers and Compromises (COWC) determined that 
waiver of the $34,786.27, was precluded, as there was an 
indication of bad faith on the part of the veteran in 
creation of the debt.  The Board finds that veteran's May 
2004 substantive appeal with regard to the validity of the 
debt, when read in conjunction with previous statements of 
the veteran requesting a waiver of overpayment, amounted to a 
timely notice of disagreement (NOD) with the April 2004 
decision.  A statement of the case (SOC) was not issued.  
Therefore, the Board must remand the claim, pending the 
issuance of an SOC to the veteran and receipt of his timely 
appeal in response thereto.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

Whether the debt in the calculated amount of $34,786.27, for 
overpayment of education benefits was properly created and 
entitlement to waiver of said debt are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

In August 2003, the veteran received notice that his Chapter 
30 education benefits were being terminated as of June 7, 
1999.  The RO indicated that the veteran was certified and 
received payment for the period of June 7, 1999, through 
October 18, 2002, but that he did not attend classes.  Their 
action created an overpayment of $34,786.27.  

The veteran filed an NOD in September 2003 with regard to the 
validity of the debt.  He alternatively argued that if the 
debt were deemed valid, the amount proposed for repayment 
would pose an undo hardship on his family, and thus, 
necessitated a waiver of overpayment.

The veteran was subsequently notified that a waiver request 
could not be considered as long as an NOD was pending.  He 
was informed that if he wanted the RO to consider both his 
waiver request and his NOD, action would be first taken on 
the NOD.  The veteran responded in March 2004 and indicated 
that he wished the RO to proceed with both the NOD and waiver 
request.  An SOC with regard to the validity of the debt was 
issued to the veteran in March 2004.  The veteran perfected 
his appeal in May 2004.  38 C.F.R. § 20.302(b).

As noted in the Introduction, in an April 2004 Decision on 
Waiver of Indebtedness, the COWC determined that waiver of 
the $34,786.27, was precluded as there was an indication of 
bad faith on the part of the veteran in creation of the debt.  
The Board finds that veteran's May 2004 substantive appeal 
with regard to the validity of the debt, when read in 
conjunction with previous statements of the veteran 
requesting a waiver of overpayment, amounted to a timely NOD 
with the April 2004 decision.  38 C.F.R. §§ 20.201, 
20.302(a).  Since there has been an initial RO adjudication 
of the waiver claim and an NOD as to the denial, the veteran 
is entitled to an SOC, and the current lack of an SOC with 
respect to the waiver claim is a procedural defect requiring 
remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2004); see also Manlincon v. West, 12 Vet. App. 238 
(1999). 

Further, VAOPGCPREC 6-98 (April 24, 1998) at para. 8, 
instructs:

If the RO concludes that the debt is validly established, 
then the waiver request should be referred to the COWC.  
Assuming the debt is not fully waived, as was the case in the 
present appeal, the veteran must be advised of the decision 
on both issues; i.e., debt validity and waiver, and informed 
of his right to appeal.  If the veteran files an NOD, the SOC 
must fully discuss both the validity of the debt and the 
reasons for not waiving such debt.

Following the initial determinations as to debt validity and 
waiver, VAOPGCPREC 6-98 suggests, if not mandates, that these 
issues not be further adjudicated in a bifurcated manner as 
was done in this case.  With respect to the issue of the 
validity of the overpayment, the Board finds that 
adjudication of that issue should be deferred until such time 
as the claim for waiver of recovery of the overpayment has 
been fully adjudicated.

In light of the foregoing, this case is hereby REMANDED to 
the VBA AMC for the following actions:

1.  The VBA AMC must provide the veteran 
an SOC with respect to his claim of 
entitlement to waiver of recovery of an 
overpayment of education benefits, in the 
calculated amount of $34, 786.27.  The 
veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If a substantive appeal is filed 
the claim, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

2.  VBA AMC should readjudicate whether 
the debt in the calculated amount of $34, 
786.27, for overpayment of education 
benefits was properly created.  

These claims must be afforded expeditious treatment by the 
VBA AMC.  The law requires that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him.


	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


